Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 13-19, and 21-23 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email exchange with Sadiq Ansari on 5/6/2021-5/10/2021.

This listing of claims will replace all prior versions and listings of claims in the application.
The application has been amended as follows: 
1.	(Currently amended) A device, comprising:
a non-transitory computer-readable medium storing a set of processor-executable instructions; and
one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to:
present a graphical user interface ("GUI") that includes options to define a user interface for presentation at a User Equipment ("UE"), the GUI including a plurality of graphical elements that are selectable via drag and drop operations, 

wherein a second set of the plurality of graphical elements of the GUI are associated with respective labels that are available to be associated with respective graphical elements, of the first set of graphical elements,
wherein a first label, associated with a first graphical element of the second set of graphical elements, is associated with a first set of actions, the first set of actions including an input validation action,
wherein a second label, associated with a second graphical element of the second set of graphical elements, is associated with a second set of actions,
wherein a combination of the first and second labels is associated with a third set of actions; 
receive, via the GUI, a first drag and drop selection of a third graphical element, of the first set of graphical elements of the GUI, to associate a first interactive element with the user interface, wherein the first interactive element includes an option to receive a user input;
receive, via the GUI, a second selection to associate the first label with the first interactive element, the second selection including a second drag and drop selection of the first graphical element of the second set of graphical elements, 
wherein the association of the first label with the first interactive element associates the first interactive element with an input validation action for user input received via the first interactive element; 
receive, via the GUI, a third drag and drop selection of a fourth graphical element, of the first set of graphical elements of the GUI, to associate a second interactive element with the user interface;
fourth 
receive, from the UE, a first user input that was received via the first interactive element of the user interface presented by the UE, 
wherein the user interface includes a set of interactive elements, including the first interactive element and the second interactive element, 
wherein each interactive element, of the set of interactive elements, is associated with a respective label;
identify, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input;
identify, based on the receiving the first user input and based on which other interactive elements have received user input, that the first user input is associated with the first label that is associated with the first interactive element;
identify the first set of actions that is associated with the first label associated with the first interactive element via which the first user input was received, wherein identifying the first set of actions includes identifying user information from a user profile;
perform, based on identifying that the first user input is associated with the first label, the first set of actions, wherein performing the first set of actions includes:
performing the input validation action on the first user input received via the first interactive element after identifying the user information, 
identifying a particular input handling system, from a plurality of input handling systems, that is associated with the first label, to perform additional actions of the first set of actions, and
forwarding the received user information and the first user input to the particular input handling system; 
receive, from the UE, a second user input that was received via the first interactive element of the user interface presented by the UE and a third user input that was received via the second interactive element;
identify, based on identifying that the first interactive element has received the second user input and that the second interactive element has received the third user input, that the second user input is associated with the combination of the first and second labels;
identify, based on identifying that the third user input is associated with the combination of the first and second labels, that the third user input is associated with the third set of actions; and
perform the third set of actions based on identifying that the second user input and the third user input have been received via the first and second interactive elements.
2.	(Original) The device of claim 1, wherein the set of interactive elements include one or more graphical interactive elements.
3.	(Original) The device of claim 1, wherein the set of interactive elements include one or more audible interactive elements.
4.	(Previously canceled)
5.	(Currently amended) The device of claim 1, wherein the second drag and drop selection of the first graphical element includes a placement of the first graphical element in a first interactive 
6.	(Previously presented) The device of claim 1, wherein executing the processor-executable instructions further causes the one or more processors to:
receive a response to the first user input, the response including a third label;
identify a fourth set of actions that is associated with the third label, the fourth set of actions being different from the first, second, and third sets of actions; and
perform the fourth set of actions associated with the third label.
7.	(Currently amended) The device of claim 1, , to identify the user information from the user profile, further causes the one or more processors to:
receive a user identifier or device identifier associated with the UE from which the first user input was received; and
output a request, to a 
8.	(Previously presented) The device of claim 7, wherein performing the validation action further includes validating the first user input, received from the UE, against the user information, associated with the UE and received from the user profile repository, wherein executing the processor-executable instructions further causes the one or more processors to:
compare, after receiving the user information from the user profile repository, the first user input to the received user information; and

9.	(Currently amended) A non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors, cause the one or more processors to:
present a graphical user interface ("GUI") that includes options to define a user interface for presentation at a User Equipment ("UE"), the GUI including a plurality of graphical elements that are selectable via drag and drop operations, 
wherein a first set of the plurality of graphical elements of the GUI are associated with interactive elements that are available to be placed in the user interface, and
wherein a second set of the plurality of graphical elements of the GUI are associated with respective labels that are available to be associated with respective graphical elements, of the first set of graphical elements,
wherein a first label, associated with a first graphical element of the second set of graphical elements, is associated with a first set of actions, the first set of actions including an input validation action,
wherein a second label, associated with a second graphical element of the second set of graphical elements, is associated with a second set of actions,
wherein a combination of the first and second labels is associated with a third set of actions; 
receive, via the GUI, a first drag and drop selection of a third graphical element, of the first set of graphical elements of the GUI, to associate a first interactive element with the user interface, wherein the first interactive element includes an option to receive a user input;

wherein the association of the first set label with the first interactive element associates the first interactive element with an input validation action for user input received via the first interactive element; 
receive, via the GUI, a third drag and drop selection of a fourth graphical element, of the first set of graphical elements of the GUI, to associate a second interactive element with the user interface;
receive, via the GUI, a fourth selection to associate the second label with the second interactive element, the third selection including a fourth 
receive, from the UE, a first user input that was received via the first interactive element of the user interface presented by the UE, 
wherein the user interface includes a set of interactive elements, including the first interactive element and the second interactive element, 
wherein each interactive element, of the set of interactive elements, is associated with a label that is associated with a respective label;
identify, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input;
identify, based on the receiving the first user input and based on which other interactive elements have received user input, that the first user input is associated with the first label that is associated with the first interactive element;
identify the first set of actions that is associated with the first label associated with the first interactive element via which the first user input was received, wherein identifying the first set of actions includes identifying user information from a user profile;
perform, based on identifying that the first user input is associated with the first label, the first set of actions, wherein performing the first set of actions includes:
after identifying the user information.
identifying a particular input handling system, from a plurality of input handling systems, that is associated with the first label, to perform additional actions of the first set of actions, and
forwarding the received user information and the first user input to the particular input handling system; 
receive, from the UE, a second user input that was received via the first interactive element of the user interface presented by the UE and a third user input that was received via the second interactive element;
identify, based on identifying that the first interactive element has received the second user input and that the second interactive element has received the third user input, that the second user input is associated with the combination of the first and second labels;
identify, based on identifying that the third user input is associated with the combination of the first and second labels, that the third user input is associated with the third set of actions; and
perform the third set of actions based on identifying that the second user input and the third user input have been received via the first and second interactive elements.
10.	(Original) The non-transitory computer-readable medium of claim 9, wherein the set of interactive elements include one or more graphical interactive elements.
11.	(Original) The non-transitory computer-readable medium of claim 9, wherein the set of interactive elements include one or more audible interactive elements.
12.	(Previously canceled)
second drag and drop selection of the first graphical element includes a placement of the first graphical element in a location of the GUI that is within a threshold distance of the first interactive 
14.	(Currently amended) The non-transitory computer-readable medium of claim 9, wherein include processor-executable instructions to:
receive a response to the first user input, the response including a third label;
identify a fourth set of actions that is associated with the third label, the fourth set of actions being different from the first, second, and third sets of actions; and
perform the fourth set of actions associated with the third label.
15.	(Currently amended) The non-transitory computer-readable medium of claim 9, , to identify the user information from the user profile, further include processor-executable instructions to:
receive a user identifier or device identifier associated with the UE from which the first user input was received; and
output a request, to a 
16.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein performing the validation action further includes validating the first user input, received from the UE, against the user information, associated with the UE and received from the user 
compare, after receiving the user information from the user profile repository, the first user input to the received user information; and
determine, based on the comparing, whether the first user input matches the received user information, wherein the validating is based on the determination of whether the first user input matches the received user information.
17.	(Currently amended) A method, comprising:
presenting a graphical user interface ("GUI") that includes options to define a user interface for presentation at a User Equipment ("UE"), the GUI including a plurality of graphical elements that are selectable via drag and drop operations, 
wherein a first set of the plurality of graphical elements of the GUI are associated with interactive elements that are available to be placed in the user interface, and
wherein a second set of the plurality of graphical elements of the GUI are associated with respective labels that are available to be associated with respective graphical elements, of the first set of graphical elements,
wherein a first label, associated with a first graphical element of the second set of graphical elements, is associated with a first set of actions, the first set of actions including an input validation action,
wherein a second label, associated with a second graphical element of the second set of graphical elements, is associated with a second set of actions,
wherein a combination of the first and second labels is associated with a third set of actions; 
receiving, via the GUI, a first drag and drop selection of a third graphical element, of the first set of graphical elements of the GUI, to associate a first interactive element with 
receiving, via the GUI, a second selection to associate the first label with the first interactive element, the second selection including a second drag and drop selection of the first graphical element of the second set of graphical elements, 
wherein the association of the first label with the first interactive element associates the first interactive element with an input validation action for user input received via the first interactive element; 
receiving, via the GUI, a third drag and drop selection of a fourth graphical element, of the first set of graphical elements of the GUI, to associate a second interactive element with the user interface;
receiving, via the GUI, a fourth selection to associate the second label with the second interactive element, the fourth selection including a fourth 
receiving, from the UE, a first user input that was received via the first interactive element of the user interface presented by the UE, 
wherein the user interface includes a set of interactive elements, including the first interactive element and the second interactive element, 
wherein each interactive element, of the set of interactive elements, is associated with a respective label;
identifying, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input;
identifying, based on the receiving the first user input and based on which other interactive elements have received user input, that the first user input is associated with the first label that is associated with the first interactive element;
identifying the first set of actions that is associated with the first label associated with the first interactive element via which the first user input was received, wherein identifying the first set of actions includes identifying user information from a user profile;

performing an input validation action for the first user input received via the first interactive element after identifying the user information,
identifying a particular input handling system, from a plurality of input handling systems, that is associated with the first label, to perform additional actions of the first set of actions, and
forwarding the received user information and the first user input to the particular input handling system; 
receiving, from the UE, a second user input that was received via the first interactive element of the user interface presented by the UE and a third user input that was received via the second interactive element;
identifying, based on identifying that the first interactive element has received the second user input and that the second interactive element has received the third user input, that the second user input is associated with the combination of the first and second labels;
identifying, based on identifying that the third user input is associated with the combination of the first and second labels, that the third user input is associated with the third set of actions; and
performing the third set of actions based on identifying that the second user input and the third user input have been received via the first and second interactive elements.
18.	(Original) The method of claim 17, wherein the set of interactive elements include at least one of:
one or more graphical interactive elements, or 
one or more audible interactive elements.
second drag and drop selection of the first graphical element includes a placement of the first graphical element in a location in the GUI that is within a threshold distance of the second interactive 
20.	(Previously canceled) 
21.	(Previously presented) The method of claim 17, wherein identifying, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input, further includes identifying that the second interactive element has not received user input, 
wherein the first set of actions are selected based on receiving the first user input and further based on the identifying that the second interactive element has not received user input.
22.	(Previously presented) The method of claim 17, further comprising:
receiving a response to the first user input, the response including a third label;
identifying a fourth set of actions that is associated with the third label, the fourth set of actions being different from the first, second, and third sets of actions; and
performing the fourth set of actions associated with the third label.
23.	(Previously presented) The method of claim 17, further comprising:
receiving an identifier associated with the UE from which the first user input was received;
wherein the first set of actions includes outputting a request, to a user profile repository, for user information associated with the identifier,

comparing, after receiving the user information from the user profile repository, the first user input to the received user information; and
determining, based on the comparing, whether the first user input matches the received user information, wherein the validating is based on the determination of whether the first user input matches the received user information.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, the Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the Non-Final office action issued on 2/16/2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9, and 17.
Neither Hoberman, Pope, and Isaacson as disclosed in the office action issued on 2/16/2021 anticipate or render obvious the combination set forth in the independent claims 1, 9, and 17 having the limitation of “wherein identifying the first set of actions includes identifying user information from a user profile” and “first user input received via the first interactive element after identifying the user information” and “identifying a particular input handling system, from a plurality of input handling systems, that is associated with the first label, to perform additional actions of the first set of actions, and forwarding the received user information and the first user input to the particular input handling system” when taken in conjunction with all the other claim limitations which are not specifically recited in quotes.  Thus, with at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL SHEN/Examiner, Art Unit 2171